NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0132n.06

                                            No. 11-6042

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                          FILED

UNITED STATES OF AMERICA,                             )                                Feb 02, 2012
                                                      )                          LEONARD GREEN, Clerk
       Plaintiff-Appellee,                            )
                                                      )
v.                                                    )       ON APPEAL FROM THE
                                                      )       UNITED STATES DISTRICT
BRODERICK PRICE,                                      )       COURT FOR THE WESTERN
                                                      )       DISTRICT OF KENTUCKY
       Defendant-Appellant.                           )
                                                      )




       BEFORE: McKEAGUE and WHITE, Circuit Judges; BARRETT, District Judge.*


       PER CURIAM. Broderick Price appeals a district-court judgment revoking his probation and

sentencing him to seven months of imprisonment. We affirm.

       In 2010, Price entered a guilty plea to one count of conspiracy to defraud the United States

and two counts of uttering forged and counterfeit securities. He was sentenced to three years of

probation. Price soon found himself back before the court, as his probation officer reported that

Price tested positive for marijuana on five occasions (admitting to four uses), twice failed to report

to the probation office when scheduled, had several violations of his electronic-monitoring home

detention, and twice failed to attend classes required by his drug-treatment program. At the hearing,

the district court found that Price had violated his probation and that it should be revoked. The court

rejected counsel’s argument that an exception to the mandatory revocation required for three positive


       *
        The Honorable Michael R. Barrett, United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 11-6042
United States v. Price

drug tests should be made. The court noted that the guidelines sentencing range was four to ten

months of imprisonment, and after hearing argument from both counsel and allocution from Price,

imposed a sentence of seven months’ imprisonment. On appeal, Price argues that the district court

abused its discretion in declining to make an exception to mandatory revocation and in sentencing

Price to more than the bottom of the guidelines range.

       We review a revocation of probation for an abuse of discretion. United States v. Bujak, 347
F.3d 607, 609 (6th Cir. 2003). Because Price had more than three positive drug tests, revocation was

mandatory under 18 U.S.C. § 3565(b)(4) unless the district court determined that a drug-treatment

program would be more suitable, pursuant to 18 U.S.C. § 3563(e). In this case, Price had twice

failed to comply with the attendance requirements of his drug-treatment program and tested positive

for drug use on multiple occasions. Additionally, the district court recalled that Price had also had

his bond revoked on the underlying charges due to drug problems. Under the circumstances, the

district court did not abuse its discretion in declining to make an exception to mandatory revocation

in favor of a drug treatment program. Cf. United States v. Crace, 207 F.3d 833 (6th Cir. 2000).

       The sentence of imprisonment imposed upon revocation of probation is reviewed for

procedural and substantive reasonableness under an abuse-of-discretion standard. Bujak, 347 F.3d

at 609-10; see also United States v. Bolds, 511 F.3d 568, 578 (6th Cir. 2007) (reviewing sentence

imposed for revocation of supervised release). A sentence within the guidelines range is entitled to

a presumption of reasonableness. Bolds, 511 F.3d at 581. Price makes only vague and conclusory

arguments that his sentence was unreasonable, stating that a sentence at the bottom of the range

rather than the middle would have been sufficient. Review of the hearing transcript reveals that the

district court considered and addressed the factors raised by Price and his counsel. Price’s desire for

                                                 -2-
No. 11-6042
United States v. Price

a more lenient sentence is an insufficient reason to disturb the district court’s judgment. United

States v. Trejo-Martinez, 481 F.3d 409, 413 (6th Cir. 2007).

       Accordingly, the district court’s judgment is affirmed.




                                               -3-